The Honorable V.O. "Butch" Calhoun State Representative P.O. Box 7 Des Arc, AR  72040-0007
Dear Representative Calhoun:
This is in response to your request for an opinion regarding a city's retention of warrants and tickets that pre-date 1985. You note that the city no longer has a court system, and that one city official has asked whether the tickets and warrants can be destroyed, or what needs to be done with them.
With regard to warrants, my research has not disclosed an Arkansas Code provision addressed specifically to the retention of such records.  It should perhaps be noted, however, that authority for the disposal of copied records generally is found in A.C.A. 14-2-203 (1987), which states as follows:
     Whenever photostatic copies, photographs, microfilms, or reproductions on films of public records shall be placed in conveniently accessible files and provision made for preserving, examining, and using them, the head of a county office or department or city office or department may certify those facts to the county court or to the mayor of a municipality, respectively, who shall have the power to authorize the disposal, archival storage, or destruction of the records.
See also A.C.A. 16-46-101 (Repl. 1994) (regarding the destruction of reproduced documents).
It thus appears that there is general statutory authority for the destruction of public records that have been copied or reproduced.  These provisions would, it seems, include warrants.  As noted, I have not found a specific provision governing warrants.  While I therefore cannot affirmatively state that there is a requirement that unreproduced warrants be permanently maintained, consultation with the Arkansas History Commission and the State Historian is suggested prior to the destruction of any such records.  See generally A.C.A.13-4-101 et seq. (1987 and Cum. Supp. 1993) (the Arkansas Public Records Management and Archives Act of 1973, as amended).  Other than as noted above, I have found no Code provisions addressing the destruction of warrants.1
With regard to tickets, reference must be made to A.C.A.16-10-205 and -207 (Repl. 1994), which set forth procedures for the maintenance of uniform traffic ticket books.  Section16-10-205(a) states that "[e]ach municipal police department, city or town marshal, and county sheriff's office shall maintain and issue uniform traffic ticket books, sometimes called citation books, summons books, or ticket books, for violation of all municipal and state laws."  Section16-10-207(1)(F) states:
     The completed ticket books shall be maintained by the court clerk for a period of at least three (3) years and in no event shall be disposed of prior to being audited for the period in question.
Again, as noted above with regard to warrants, consultation with the Arkansas History Commission and the State Historian may be prudent in connection with any "tickets" other than those governed by A.C.A. 16-10-205 and -207.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
1 While there are specific Code provisions pertaining to the retention of records for departments of county government (see A.C.A. 13-10-101 through -108 (Cum. Supp. 1993)), there appear to be no similar provisions pertaining to municipalities.